Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
2.	The terminal disclaimer filed on 03/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 16/446,512 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 01/25/2022 and 08/25/2021 was filed after the mailing date of the non-final on 03/31/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Reasons for Allowance
4.	Claims 1-20 including all of the limitations of the base claim and any intervening claims are allowed.

Closet prior art:
U.S. Publication No. 20160203170 discloses on paragraph 0045 “FIG. 

U.S. Publication No. 20110283085 discloses on paragraph 0037 “FIG. 3 shows a diagram of a hash tree in accordance with one or more embodiments of the invention. In one or more embodiments of the invention, the hash tree includes a root hash (302), one or more levels of interior hashes (304A, 304B), leaf hashes (306A, 306B, 306C, 306D), and data segments (308A, 308B, 308C, 308D. The root hash (302) typically includes a pointer to child interior hashes (304A, 304B). In one embodiment of the invention, leaf hashes (306A, 306B, 306C, 306D) may include pointers that reference data segments (308A, 308B, 308C, 308D). The data segments (308A, 308B, 308C, 308D) contain actual data of files stored in memory or a file system. One skilled in the art will appreciate that several layers of interior hashes may exist between the root hash (302) and the data segments (308A, 308B, 308C, 308D).”

U.S. Publication No. 20070248226 discloses on paragraph 0059 “More particularly, the authentication tree is built with the hash values of the individual medium data files as the leaves. The leaves are grouped and processed to form intermediate or interior nodes which are in turn grouped and processed until a single root is generated. A plurality layers of intermediate nodes are formed depending on the number of leaves and each node layer is denoted by a layer height. For an authentication tree with a complete binary tree structure, the tree has height H and it has 2H leaves and 2.sup.H-1 interior nodes. The node heights range from "zero" (leaves) to "H" (the root) and the parent's interior node values are one-way functions of 

 	The following is an Examiner’s Statement of Reasons for Allowance: 
 	Claims 1-20 are allowable over prior art references taken individually or in combination fails to particularly disclose, fairly suggests or render obvious are argued by the applicant which examiner considers persuasive as set forth above
 	Although the prior art discloses storing entries of a first version of a journal including leaf nodes, hashes of nodes and children nodes, no one or two references anticipates or obviously suggest an ordered plurality of leaf nodes, wherein a leaf node of the ordered plurality of leaf nodes comprises a hash value based at least in part on a hash value of a prior node in the ordered plurality of leaf nodes.
Also comprising a hierarchy of interior nodes, wherein an interior node comprises a hash value based at least in part on hash values of one or more children of the interior node and provide a first digest of the first version of the journal, wherein the first digest is usable in a proof that the one or more entries are unmodified and stored in the first version of the journal.
Furthermore providing subsequent to one or more additional entries being added to the journal, a second digest of a second version of the journal and provide hash values sufficient to prove that the second digest is based at least in part on information included in the first digest and that the one or more entries are unmodified and stored in the second version of the journal.
 Any comments considered necessary by applicant must be submitted no later 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/GARY S GRACIA/Primary Examiner, Art Unit 2491